Citation Nr: 0919868	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to October 1942 and from 
October 1945 to February 1946.  The Veteran was a prisoner of 
war from April 1942 to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that granted service 
connection and assigned a noncompensable rating for 
hypertension, effective from February 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's diastolic pressure is not predominantly 100 or 
more, nor is his systolic pressure predominantly 160 or more.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic 
Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  

In the rating action on appeal, the RO granted service 
connection and assigned a noncompensable disability rating, 
under Diagnostic Code 7101, hypertensive vascular disease.  
38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertension when the diastolic pressure is predominantly 
100 or more or; systolic pressure is predominantly 160 or 
more or; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104.

The Board finds that the evidence of record does not support 
a higher rating for the Veteran's service-connected 
hypertension.  The Veteran received private medical treatment 
and was afforded several VA examinations.  The blood pressure 
readings from treatment and examination records show that the 
Veteran's diastolic pressure has never been predominantly 100 
or more nor has his systolic pressure has not been 
predominantly 160.  Although the record shows that in June 
2007 the Veteran had a blood pressure reading of 160 systolic 
and 110 diastolic, this was the only blood pressure reading 
of record comparable to the criteria for a higher 10 percent 
rating.  Review of the records show that there has not been 
any other readings comparable to 160 systolic and 110 
diastolic.  In fact, since the June 2007 reading, the highest 
diastolic pressure shown is 80 and the highest systolic 
pressure shown is 150 during the July 2007 and October 2007 
VA examinations.  In addition, the record shows that the 
Veteran's systolic pressure has been predominantly between 
130 and 140 and the diastolic pressure has been predominantly 
between 60 and 70.  As there is no evidence to show that the 
Veteran's diastolic pressure is predominantly 100 or higher 
or that his systolic pressure is predominantly 160 or higher, 
the Board finds that the overall disability picture for the 
Veteran's hypertension does not more closely approximate a 
compensable disability rating.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence is against this claim.  38 
C.F.R. § 4.3.  

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
hypertension.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The veteran was notified that his claim was awarded 
with an effective date of February 22, 2006, and a 
noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned a date one year prior 
to the date of a VA examination confirming the diagnosis of 
hypertension as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice in accordance with Vazquez-Flores was sent in 
August 2007, May 2008 and March 2009 and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, and obtained medical opinions as to the 
etiology and severity of his disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected hypertension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


